IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JASMAINE N. HAGOOD,
Plaintiff,
Vv. Case No. 3:17-cv-273

ANDREW SAUL, Commissioner JUDGE WALTER H. RICE
of Social Security,

Defendant.

 

DECISION AND ENTRY ADOPTING REPORT AND
RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE
(DOC. #25); OVERRULING PLAINTIFF'S MOTION FOR RELIEF FROM
JUDGMENT (DOC. #23); OVERRULING PLAINTIFF’S “MOTION TO
REOPEN CASE PURSUANT TO CFR 404.989” (DOC. #28); CASE
TO REMAIN TERMINATED ON DOCKET

 

On September 24, 2018, the Court issued a Decision and Entry affirming
the Commissioner's decision that Plaintiff was not disabled and terminating the
case. Doc. #21. One year later, Plaintiff filed a Motion to Reopen Case and Relief
from a Judgment or Order Under Federal Rule 60(b), Doc. #23. Defendant filed a
response. Doc. #24,

On October 29, 2019, United States Magistrate Judge Michael J. Newman
filed a Report and Recommendations, Doc. #25, recommending that the Court
overrule Plaintiff's motion. Although Plaintiff was notified of her right to file
Objections to that Report and Recommendations, and of the consequences of

failing to do so, no Objections were filed within the time allotted.
Based on the reasoning and citations of authority set forth by Magistrate
Judge Newman in the Report and Recommendations, as well as upon a thorough
de novo review of this Court's file and the applicable law, the Court ADOPTS said
judicial filing, Doc. #25, and OVERRULES Plaintiff's Motion to Reopen Case and
Relief from a Judgment or Order Under Federal Rule 60(b), Doc. #23.

The Court notes that, on December 23, 2019, Plaintiff filed a “Motion to
Reopen Case Pursuant to CFR 404.989,” Doc. #28, attaching new medical records.
The Court presumes that this is a reference to 20 C.F.R. § 404.989, which permits
the Social Security Administration to reopen a determination if new and material
evidence is furnished. Any such request, however, must be addressed to the
Social Security Administration, not to the Court. Accordingly, the Court
OVERRULES Plaintiff's Motion to Reopen Case Pursuant to CFR 404.989, Doc. #28.

The above-captioned case shall remain terminated on the Court's docket.

Date: January 2, 2020 LD x
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
